EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robin Clark on 06/14/22.

The application has been amended as follows: 

1.  (currently amended)  An imaging transducer, comprising:
a housing comprising:
a coupling member for enabling releasable securement of a needle guide device to the housing, 
wherein the needle guide device includes a body member and a lockable mounting member slidable into 
wherein the coupling member comprises a projection portion that projects outwardly from the housing, wherein the projection portion includes first and second straight undercut channels on opposing sides of the projection portion, 
wherein the projection portion is configured for receipt in a recess in the body member, the recess in the body member including at least one stop portion,
wherein the first straight undercut channel is configured to receive the stop portion, and
wherein the second straight undercut channel is configured to receive an engagement portion of the lockable mounting member when the lockable mounting member is slidingly moved laterally into 

2.  (currently amended)  The imaging transducer of claim 1, wherein the projection portion has a 

4.  (currently amended)  The imaging transducer of claim 1, wherein the projection portion comprises a third undercut channel on a third side perpendicular to the first and second undercut channels 

9.  (currently amended)  An ultrasound probe housing, comprising:
a coupling member for enabling releasable securement of a needle guide device to the housing, 
wherein the needle guide device includes a body member and a lockable mounting member slidable into 
wherein the coupling member comprises a projection portion that projects outwardly from the housing, wherein the projection portion includes a first straight undercut channel on a first side of the projection portion, a second straight undercut channel on a second side of the projection portion opposite to the first undercut channel 
wherein the projection portion is configured for receipt in a recess in the body member, the recess in the body member including 
wherein the first straight undercut channel is configured to receive the stop portion, and 
wherein the second straight undercut channel is configured to receive an engagement portion of the lockable mounting member when the lockable mounting member is slidingly moved laterally into 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the amendment overcome the rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793